DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1, lines 4 and 5, and claim 13, lines 4 and 5 both recite “a non-axial direction fiber layer provided on top of at least one of an internal and an external side of the axial-direction fiber layer”.  It is not made clear how a non-axial direction layer is provided “on top of” an internal side of the axial direction fiber layer.  Claim 1, lines 9-11, and claim 13, lines 9-11 both recite “the non-axial-direction fiber layer includes one or more peripheral-direction fiber layers parallel to a peripheral direction of the hollow body”.  It is not clear what the “peripheral-direction” is since any direction other than the axial direction can be considered a peripheral direction, and therefore the scope of the invention cannot be ascertained with the recitation of fiber layers containing reinforcing fibers aligned parallel to a peripheral direction of the hollow body and one or more non-aligned fiber layers containing reinforcing fibers not aligned in a specific direction.  Without defining the peripheral direction, one cannot distinguish the fibers aligned to a peripheral direction from the fibers not aligned in a specific direction.  
5.	With respect to the 35 USC § 112 issues previously referenced, the claims are examined and prior art is applied as they are best understood.
 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4, 5, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0112249 to Boyce.
8.	The Boyce reference discloses a fiber-reinforced plastic hollow, body comprising an axial-direction fiber layer containing reinforcing fibers (66, 68) aligned parallel to an axial direction of the hollow body, and a non-axial direction fiber layer provided on top of at least one of an internal and an external side of the axial-direction fiber layer and containing reinforcing fibers oriented in a direction different from a direction in which the reinforcing fibers contained in the axial direction fiber layer are aligned, wherein the non-axial-direction fiber layer includes one or more peripheral direction layers (70) containing reinforcing fibers aligned parallel to a peripheral direction of the hollow body and one or more non-aligned fibers layers (69) containing reinforcing fibers not aligned in a specific direction, as recited in claims 1 and 13.  Paragraphs [0044] and [0090] disclose the tubular device is produced by a pultrusion method, as recited in claim 13.  Figs. 2 and 3 disclose the non-axial direction fiber layers (64, 65, 69, 70) are provided on both of the internal and external sides of the axial direction fiber layer, as recited in claim 4.  Paragraph [0040] discloses that the cross-section of the tubular support may comprise any suitable shape including circular, oval, square, rectangular or combinations thereof, as claim 5.  Paragraph [0029] discloses curable resins for use in the composite layers as a matrix for the longitudinal fibers as well as a matrix for the transverse/peripheral direction fibers include cross-linked resins such as thermoset resins as well as thermoplastic resins, as recited in claim 8.  Boyce does not disclose the tubular body as a cross-car beam, utilized for directly or indirectly supporting and fixing an automotive instrument panel, as recited in claims 11 and 12, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce.  
11.	Boyce discloses the recited structure with the exception of specifically disclosing specific parameters including mass ratio of all the Boyce since both function equally in providing a fiber reinforced tubular that provides the required tensile strength, as well as impact absorption.  

Allowable Subject Matter
12.	Claims 2, 3 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing fiber reinforced tubular conduits.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


November 6, 2021
P. F. Brinson